DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This office action is in response to the amendment filed on 09/11/2022.
Claims 1-20 are cancelled.
Claims 21-40 are new.
Claims 21-40 are pending in the application.
The 112(f) claim interpretations of claims 21-27 are withdrawn because the amended claim no longer recites limitations using mean-plus-function.
The objection against the specification is maintained because the amended specification is not accepted, please see discussion below.
The 112(b) rejections against claims 21-40 are withdrawn because the amended claims overcome the rejections.

Specification
The amendment filed 09/11/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amended specification changes the meaning of previous specification, not clarifying it.  For example, in ¶62, the Specification was amended as 
    PNG
    media_image1.png
    118
    795
    media_image1.png
    Greyscale
.  In the original specification, although the subscription to various blocks “b” are not clear, they denote index of a block.  In the update above, it appears block “bi” is multiplied with “B” (i.e. bi*B), block “bi” multiply with “B” then add 1 (i.e. bi*B+1) and b(i+1)*B-1 is not b(i+1)*B-1. The index is no longer indicating the location of the block, but rather multiply to the block.  When compared with the original specification, it appears, not very clearly to be: bi*B, bi*B + 1, …, b(i+1)*B-1.  As a result, the rewritten specification has different meaning than the original specification. Similar issues are found in the amended ¶64 of the specification.
Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Applicant’s Arguments
Response to U.S.C §103 rejections arguments	In the office action dated 08/16/2022, claims 21-26, 28-33 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over MAHONEY; Jeffrey W. (US 20200366495 A1, hereinafter Mahoney, Examiner remark: PCT/US2018/029408 is used in mapping of the claims) in view of Moir; Mark S. et al. (US 20180341930 A1, hereinafter Moir) and further in view of Hyperledger Fabric (NPL U: “Hyperledger Fabric”, dated May 20, 2018, downloaded from the Internet on 02/16/2022, pages 1-494, URL: https://github.com/hyperledger/fabric/tree/b1b43e437835efe31cc7378f1eacdec605b5c10c/docs/source, hereinafter Fabric).	The Applicant argues in the Remarks filed on 09/11/2022 regarding 35 U.S.C. § 103 starting at the top of page 3 of the Remarks, that the prior art does not teach limitations of claim 1, specifically,	Near the bottom of page 3 of the Remarks, the Applicant argues, “Independent claim 1 recites, "wherein the peripheral peer and each other peripheral peer ... configures the processor ... to: " in parallel, receive a new block from an order peer of the blockchain network, and " in parallel, calculate a hash of the new block. MAHONEY, MOIR, and HYPERLEDGER, whether taken alone or in any reasonable combination, do not disclose or suggest these features of claim 1, The Examiner relies on    8, 35, 37, and 39 of MAHONEY for allegedly disclosing, "in parallel, receive a new block from an order [[a]] peer of the blockchain network" and on 1  8 and 9 of MAHONEY for allegedly disclosing, "in parallel, calculate a hash of the new block". (Final office Action, pp. 14 and 15.) Applicants disagree. 1.   "in parallel, receive a new block from an order peer of the blockchain network"”.  	The Applicant’s arguments are fully considered.  With Fabric as the primary reference, the Examiner asserts that the combination of Fabric in view of Mahoney and Moir teaches the disputed limitation. Fabric teaches in page 137 of Fabric that an orderer packages transactions into blocks and distributes to all peers connected to the orderer.  See also Fabric page 138, 139 and 157 where Fabric discusses the creation and distributing of blocks to peers in a blockchain network.  Fabric teaches that although each block can compose of plural of transactions for efficiency purposes, it is not always the case, meaning each block can have a single transaction.  Mahoney teaches the receiving of transactions from other nodes in a blockchain network.  As a result, the Examiner asserts that the combination of Fabric in view of Mahoney and Moir teaches the disputed limitations of the claimed invention.
Claim Rejections - 35 USC § 112The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding independent claim 27, the claim recites limitation “the processor associated with the is further configured to”. It is not clear what the processor is associated with.		For the purpose of prior art examination, the limitation is interpreted as “the processor associated with the peripheral peer is further configured to”.		Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 28-33 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hyperledger Fabric (NPL U: “Hyperledger Fabric”, dated May 20, 2018, downloaded from the Internet on 02/16/2022, pages 1-494, URL: https://github.com/hyperledger/fabric/tree/b1b43e437835efe31cc7378f1eacdec605b5c10c/docs/source, hereinafter Fabric) in view of MAHONEY; Jeffrey W. (US 20200366495 A1, hereinafter Mahoney, Examiner remark: PCT/US2018/029408 is used in mapping of the claims) and further in view of Moir; Mark S. et al. (US 20180341930 A1, hereinafter Moir).	Regarding claim 21, Fabric teaches:	A blockchain network (Fabric page 124, § Peers, A blockchain network is comprised primarily of a set of peer nodes (or, simply, peers) … Hyperledger Fabric network), comprising:	a peripheral peer (Fabric page 124, § Peers, A blockchain network is comprised primarily of a set of peer nodes (or, simply, peers)) and a plurality of other peripheral peers (Fabric page 124, § Peers, A blockchain network is comprised primarily of a set of peer nodes (or, simply, peers)), wherein the peripheral peer and each other peripheral peer, of the plurality of peripheral peers, are associated with a processor that when executing one or more instructions stored in a memory configures the processor to (Fabric bottom of page 125, it's the peer that hosts both the ledger and chaincode. More accurately, the peer actually hosts instances of the ledger, and instances of chaincode; Fabric near the middle of page 126, a peer is a host for ledgers and chaincodes; [Examiner remark: a host in computer server terminology associates with processor and memory for executing and storing instruction and data]):		in parallel, receive a new block from an orderer peer of the blockchain network (Fabric page 137, The orderer is pivotal to this process --- it receives transactions containing endorsed transaction proposal responses from many applications. It orders each transaction relative to other transactions, and packages batches of transactions into blocks ready for distribution back to all peers connected to the orderer; Fabric page 138, an orderer has generated a block of the desired size, or after a maximum elapsed time, it will be sent to all peers connected to it on a particular channel; Fabric page 139, distribution and subsequent validation of blocks from the orderer to the peers; Fabric page 157, deliver(seqno, prevhash, blob) : the ordering service calls this on the peer to deliver the message blob with the specified non-negative integer sequence number ( seqno ) and hash of the most recently delivered blob, Most of the time, for efficiency reasons, instead of outputting individual transactions (blobs), the ordering service will group (batch) the blobs and output blocks within a single deliver event; [Examiner remark: Fabric teaches that a single transaction or blob can be delivered by an orderer, but a plural of them (transactions/blobs) can be delivered for the efficiency reason]), and		in parallel, calculate a hash of the new block (Fabric page 168, The hash of the corresponding block (in PeerLedger ) from which the current vBlock is derived. All this information is concatenated and hashed by a peer, producing the hash of the vBlock).	Although Fabric teaches the processor associated with the peripheral peer (see discussion above), and an orderer peer publishing blocks, which can be a single blob or transaction to other peers in a blockchain network (see discussion above regarding batching of transaction for efficiency reason, most of the time, but not necessarily all the time), Fabric does not explicitly mention the following limitations:	wherein the processor associated with the peripheral peer is further configured to:		receive hashes from a majority of other peripheral peers of the plurality of other peripheral peers,		identify the orderer peer as potentially malicious based on an identification that a hash of the received hashes is different than the hash calculated by the processor associated with the peripheral peer,		receive a new block from an other peripheral peer, of the majority of peripheral peers, corresponding to the different hash, and		verify the orderer peer as malicious when the new block received from the other peripheral peer is different than the new block received from the orderer peer by the peripheral peer.	On the other hand, Mahoney teaches:	a peripheral peer (¶8, the network node); and 	a plurality of other peripheral peers (¶8, collaboration between the nodes),	in parallel, receive a transaction from a peer of the blockchain network (¶37, each node may receive unconfirmed transactions, each node may transmit one or more transactions in the queue to selected highest aged peers; [Examiner remark: Mahoney teaches the receiving of unconfirmed transactions, and Fabric teaches each transaction/blob can be published in addition to a previous hash (which is a link in blockchain network), besides batching of transactions for efficiency reason, which forms a block in a blockchain network], each node may construct a transaction ballot, which is then exchanged with connected peer nodes in the random subset using one or more exchange cycles. Once the exchanges of the transaction ballots converges the network, each node may generate a block based upon its understanding of the transaction ballot and generate a hash for the block),	create a new block (¶8, each node may generate a block; see also ¶9),	in parallel, calculate a hash of the new block (¶8, generate a hash for the block; see also ¶9),	wherein the processor associated with the peripheral peer is further configured to (¶8, the network node; ¶171):		receive hashes from a majority of other peripheral peers of the plurality of other peripheral peers (¶39, all the nodes may exchange their respective hashes with each other and populate their respective hashvotes queues; see also ¶9),		identify  ([Examiner remark: the orderer and the hash is disclosed by Fabric above; the limitation “potentially malicious” is disclosed by Moir below]; ¶42, each node may create the same block except for the dishonest or corrupted nodes, exchange of blocks may be required if and only if a block does not have a winning hash; see also ¶104-¶105)		receive a new block from an other peripheral peer, of the majority of peripheral peers, corresponding to the different hash (¶42, each node may create the same block except for the dishonest or corrupted nodes; ¶42, exchange of blocks may be required if and only if a block does not have a winning hash; ¶104, each network node may ignore any valid block that does not confirm to the majority of valid inbound blocks from connected peers, a dishonest node may only corrupt network nodes that elect its block, to elect its block would require that the majority of the network node's connected active peers also send it the same block), and		verify ¶104, each network node may ignore any valid block that does not confirm to the majority of valid inbound blocks from connected peers, a dishonest node may only corrupt network nodes that elect its block).	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Mahoney, which teaches receiving transactions, creating a block, calculating hash of the block, receiving hashes from other nodes, comparing hashes and that the creating block is dishonest or corrupted if the blocks are not the same into the teaching of Fabric, who teaches an orderer creating and publishing the blocks to result in the aforementioned limitations of the claimed invention.	One of ordinary skilled would be motivated to do so as incorporating Mahoney’s teaching would help ensure integrity of a blockchain network. In addition, both references (Fabric and Mahoney) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, blockchain. This close relation between both references highly suggests an expectation of success when combined.	Although Fabric in view of Mahony teaches the aforementioned limitations of the claimed invention including the orderer, the hashes, the identifying that a hash of the received hashes is different than the hash calculated by the peripheral peer, and the verifying of the a dishonest node that publishes blocks by comparing blocks.	However, Fabric in view of Mahoney does not clearly disclose:	identify the peer as potentially malicious based on an identification that a hash of the received hashes is different than the hash calculated by the peripheral peer.	On the other hand, Moir teaches:	identify a publishing peer as potentially malicious based on an identification that a hash of the received hashes is different than the hash calculated by the peripheral peer (Moir, ¶116, any mismatch in a reported hash may immediately raise an issue and may identify possible misbehaving participants; [0118], if a corrupt node that has not been made active on its shard attempts to vote in the shard's consensus anyway, this may be detected by other nodes, who may be able to prove the misbehavior (e.g., by presenting a signed vote for a consensus round along with proof that the sender was not active on the shard for that round). This may result in penalties being imposed automatically by the system and/or by existing mechanisms such as regulatory penalties, lawsuits, etc. Thus, nodes may have a strong incentive to follow the protocol (e.g., a consensus protocol implemented by the system), or at least to avoid any misbehavior that can be detected, especially if it can be proved);	and when prove the misbehavior (¶119, to prove the misbehavior (e.g., by presenting a signed vote for a consensus round along with proof that the sender was not active on the shard for that round).	Fabric in view of Mahoney teaches the comparing of blocks to verify a peer that creates a block with different hash as dishonest, when combined with Moir, who teaches the two steps of identify a potential malicious peer, then prove it misbehaved to result in the limitations of the claimed invention.	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Moir, which teach the identifying of a peer as a potential malicious peer and the verifying of the peer to be malicious into the teaching of Fabric in view of Mahoney, who teaches the identifying of different hash from a block created by a peer (compared to other hashes) and the verifying of the peer as malicious when comparing blockchain blocks to result in the limitations of the claimed invention.	One of ordinary skilled would be motivated to do so as incorporating Moir’s teaching would help clarify Mahoney’s teaching. In addition, both references (Moir and Mahoney) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, blockchain. This close relation between both references highly suggests an expectation of success when combined.	Regarding claim 22, Fabric in view of Mahoney and Moir teaches the blockchain network of claim 21 (see discussion above).	Fabric teaches processor associated with the peripheral peer (see discussion above), Fabric does not explicitly disclose the following limitation that Mahoney teaches:	wherein the processor associated with the peripheral peer is further configured to:
	cease committing new blocks to a ledger of the blockchain in response to the identification of the orderer peer as malicious (Mahoney ¶8, each node may create the same block except for the dishonest or corrupted nodes, the blocks generated by the dishonest or corrupt nodes are quickly orphaned and discarded; Mahoney ¶104, each network node may ignore any valid block that does not confirm to the majority of valid inbound blocks from connected peers; see also ¶9 and ¶105 and fig. 15 of Mahoney; Fabric teaches the peer that creates and distributes the blocks as orderer peer (see discussion above in claim 1)).	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Mahoney into the teaching of Fabric to result in the aforementioned limitations of the claimed invention.	One of ordinary skilled would be motivated to do so as incorporating Mahoney’s teaching would help ensure integrity of a blockchain network. In addition, both references (Fabric and Mahoney) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, blockchain. This close relation between both references highly suggests an expectation of success when combined.	Regarding claim 23, Fabric in view of Mahoney and Moir teaches the blockchain network of claim 21 (see discussion above), wherein processor associated with the peripheral peer is further configured to:
	request the hashes from the majority of other peripheral peers (Mahoney abstract, node may also receive hashes from other connected nodes; Mahoney ¶8, each node may also receive hashes from other connected nodes and identify a hash generated by the majority of peer nodes, determines that its own hash is the one generated by the majority of peer nodes; Mahoney ¶9, receiving, by the network node, from a plurality of connected peers a plurality of hashes of the respective blocks generated by the plurality of connected blocks; Mahoney ¶39, all the nodes may exchange their respective hashes with each other; see also para. 35-39, 41-48, 104, 157-158 of Mahoney).	Although Mahoney does not explicitly state that the hashes are received as a result of a request, Mahoney discloses hashes can be requested (Mahoney [0119] To retrieve the current blockchain, the requesting node may send a request message to each of its connected active peers. The requesting node may receive chains of hashes from its connected peers representing the blockchain that is understood by the connected peer).	It would have been obvious to an ordinary skill in the art that either having the hashes from the majority of peer nodes by requesting them as disclosed by Mahoney in ¶119 to result in the limitations of the claimed invention.	One of ordinary skilled would be motivated to do so as Mahoney does not disclose the details how the hashes is exchanged in para. 9 and para. 39, and Mahoney in para. 119 discloses the details of how to obtain the hashes. It is an application of a known method that would result in high expectation of success.	Regarding claim 24, Fabric in view of Mahoney and Moir teaches the blockchain network of claim 21, wherein, the processor associated with the each other peripheral peer is further configured to:
	request a hash from the peripheral peer and from all other peripheral peers of the majority of other peripheral peers (Mahoney abstract, node may also receive hashes from other connected nodes; Mahoney ¶8, each node may also receive hashes from other connected nodes and identify a hash generated by the majority of peer nodes, determines that its own hash is the one generated by the majority of peer nodes; Mahoney ¶9, receiving, by the network node, from a plurality of connected peers a plurality of hashes of the respective blocks generated by the plurality of connected blocks; Mahoney ¶39, all the nodes may exchange their respective hashes with each others; see also para. 35-39, 41-48, 104, 157-158 of Mahoney).	Although Mahoney does not explicitly state that the hashes are received as a result of a request, Mahoney discloses hashes can be requested (Mahoney [0119] To retrieve the current blockchain, the requesting node may send a request message to each of its connected active peers. The requesting node may receive chains of hashes from its connected peers representing the blockchain that is understood by the connected peer).	It would have been obvious to an ordinary skill in the art that either having the hashes from the majority of peer nodes by requesting them as disclosed by Mahoney in ¶119 to result in the limitations of the claimed invention.	One of ordinary skilled would be motivated to do so as Mahoney does not disclose the details how the hashes is exchanged in para. 9 and para. 39, and Mahoney in para. 119 discloses the details of how to obtain the hashes. It is an application of a known method that would result in high expectation of success.	Regarding claim 25, Fabric in view of Mahoney and Moir teaches the blockchain network of claim 21, wherein the processor associated with the peripheral peer is further configured to:
	identify that all of the received hashes are different than the hash calculated by the peripheral peer (Mahoney ¶8, if the network node determines that its hash different from the hashes generated by the majority of peer nodes); and
	cease committing new blocks to a ledger of the blockchain in response to the identification that all of the received hashes are different than the hash calculated by the peripheral peer (Mahoney ¶8, if the network node determines that its hash different from the hashes generated by the majority of peer nodes, the network node may request a block from a node generating the majority hash and update the local copy of the blockchain by appending a block received in response to the request; Mahoney ¶104, to elect its block would require that the majority of the network node's connected active peers also send it the same block (i.e. hash thereof); [Examiner remark: Mahoney teaches that the new block is not elected because the majority hashes do not match the new block’s hash, and instead, a different block (from another peer) is used for appending to the blockchain instead]).	Regarding claim 26, Fabric in view of Mahoney and Moir teaches the blockchain network of claim 21, wherein the processor associated with the peripheral peer is further configured to:
	request the new block from the other peripheral peer corresponding to the different hash (Mahoney ¶8, if the network node determines that its hash different from the hashes generated by the majority of peer nodes, the network node may request a block from a node generating the majority hash).
	Claims 28-33 and 35-40 are rejected for the same reasons as that of claims 21-26, respectively, because they recite essentially the same limitations of claim 21-26 respectively.

Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Fabric in view of Mahoney and Moir and further in view of ZHANG; Yan et al. (US 20210200750 A1, hereinafter Zhang).	Regarding claim 27, Fabric in view of Mahoney and Moir teaches the blockchain network of claim 21 (see discussion above), wherein, when the processor associated with the peripheral peer identifies that a hash of the received hashes is different than the calculated hash (Mahoney ¶8, the network node determines that its hash different from the hashes generated by the majority of peer nodes).	Although Fabric in view of Mahoney and Moir teaches dishonest or corrupted nodes creating different blocks (Mahoney ¶42, node may create the same block except for the dishonest or corrupted node; Mahoney [0104] The proof of majority consensus methods described herein may quickly and automatically orphan and abandon forks generated by dishonest or corrupted network nodes), the orphan or discard of blocks generated by the dishonest or corrupt nodes (Mahoney ¶42, blocks generated by the dishonest or corrupt nodes are quickly orphaned and discarded), performing additional steps when hashes do not match (Mahoney ¶42, exchange of blocks may be required if and only if a block does not have a winning hash), and the majority consensus mechanism would discard fork generated by invalid blocks (Mahoney ¶105, fork generated by the invalid blocks 1502 may be quickly and automatically discarded).  Fabric teaches an orderer node creates blocks (Fabric page 152/494, section “Architecture Explained”, separates trust assumptions for chaincodes (blockchain applications) from trust assumptions for ordering, the ordering service may be provided by one set of nodes (orderers); Fabric page 156/494, 1.3.3. Ordering service nodes (Orderers), a communication fabric that provides delivery guarantees, Ordering service provides a shared communication channel to clients and peers, offering a broadcast service for messages containing transactions; Fabric page 157/494, number of blobs in a block may be chosen dynamically by an ordering service implementation; Fabric fig. 2 page 167/494 “Block forming”).  Fabric in view of Mahoney and Moir does not clearly disclose: identify a potential chain forking attack by the orderer peer.	Zhang teaches: identify a potential chain forking attack (Zhang 80, by comparing a hash value of the current upper blockchain with a hash value of the upper blockchain stored in the bottom blockchain, which of the multiple upper blockchain forks is a correct upper blockchain can be confirmed; [Examiner remark: when there are plural of forks, to confirm a correct blockchain fork also means to confirm other forks are not correct]), and the forking attack is performed by an orderer peer (Zhang 80, a malicious node tampering with a block, or a hacker hacks into a block-making node and tampers with the block resulting in a fork).	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Zhang, which teaches identifying a forking attack by an orderer peer into the teaching of Fabric in view of Mahoney and Moir to result in the limitations of the claimed invention.	One of ordinary skilled would be motivated to do so as incorporating Zhang’s teaching to clearly describes the details that Mahoney discloses but not clearly. In addition, both references (Zhang and Mahoney) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, blockchain. This close relation between both references highly suggests an expectation of success when combined.		Claim 34 is rejected for the same reasons as that of claim 27, respectively, because they recite essentially the same limitations of claim 27.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11251975 B1 - add a block comprising the requested transaction to a block chain data structure, the consensus mechanism including propagation of each unique token value by each WL node to all of the remaining WL nodes and identification of the selected one of the plurality of WL nodes by at least a majority of the WL nodes.
US 20210224776 A1 - a new transaction is generated by the application SDK it may be digitally signed by an application (block 502) and forwarded to all peer nodes in the associated channel (block 504). The peer nodes may then validate the signature.
US 20170048217 A1 - verifying that each block was created and signed by an entity that is among the group's membership as determined by the segment of chain preceding that block.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.H.H/
Examiner, Art Unit 2497

/HARUNUR RASHID/Primary Examiner, Art Unit 2497